Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The Office Action is in response to the application filed 08/13/2019. Claims 1-14 are presently
pending and presented for examination.

Application Data Sheet
The application data sheet of the present application lists the applicant as U8TECM ROBOTICS CGRP LTD. The actual name of the applicant is UBTECH Robotics Corp LTD. Appropriate correction is required.

Specification
Content of Specification 
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters. 
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB): The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or 
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72(b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).
(m) SEQUENCE LISTING: See 37 CFR 1.821-1.825 and MPEP §§ 2421-2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.
	The specification is objected to under 37 CFR 1.73. The specification does not contain a summary of the invention. Appropriate correction is required. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a configuration file obtaining module configured to obtain a preset patrol configuration file” and “a coordinate determining module configured to obtain a preset electronic map and obtain a starting coordinate” claim 6, “a global path planning unit configured to perform a global path planning to obtain an optimal global path” in claim 7, “a patrol direction reading unit configured to read a patrol direction of each patrol point from the patrol configuration file,” “a movement direction calculating unit configured to calculate a movement direction,” and “a first rotation unit configured to calculating a first rotational angle” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 7, 8, and 11 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 2 recites the limitation “wherein the navigation methods comprise a free navigation method and a local navigation method” in lines 1-2. The terms “free navigation method” and “local navigation method” are not defined by the claim language, the specification does not provide a standard for ascertaining the meaning of either term, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claim lacks written description. Likewise, claims 3-4, which depend on claim 2, also lack written description by virtue of their dependency.
Claim 7 recites the limitation “a free navigation method” in line 1. The term “free navigation method” is not defined by the claim language, the specification does not provide a standard for ascertaining the meaning of either term, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claim lacks written description. 
Claim 8 recites the limitation “a local navigation method” in line 1. The term “local navigation method” is not defined by the claim language, the specification does not provide a standard for ascertaining the meaning of either term, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claim lacks written description. 
Claim 11 recites the limitation “wherein the navigation methods comprise a free navigation method and a local navigation method” in lines 1-2. The terms “free navigation method” and “local navigation method” are not defined by the claim language, the specification does not provide a standard for ascertaining the meaning of either term, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claim lacks written description. Likewise, claims 12-13, which depend on claim 11, also lack written description by virtue of their dependency.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the n-th patrol point" in line 10.  There is insufficient antecedent basis for this limitation in the claim. As it is written, there is no prior mention to an “n-th patrol point.” This renders the claim indefinite, as it is not clear to which “n-th patrol point” the claim is referring. Claim 1 also recites the limitation “each patrol point” in line 4. As it is written, there is no prior mention to any patrol points, only a patrol configuration file. Claim 1 also recites the limitation “N is an amount of the patrol point,” in singular, which makes the claim language regarding patrol points more confusing, and makes the claim indefinite. Likewise, claims 2-5, which depend from claim 1, are also indefinite by virtue of their dependency.
Claim 2 recites the limitation “wherein the navigation methods comprise a free navigation method and a local navigation method.” The terms “free navigation method” and “local navigation method” are not defined by the claim, the specification does not provide a standard for ascertaining the meaning of either term, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. This renders the claim indefinite. Likewise, claims 3 and 4, which depend from claim 2, are also indefinite by virtue of their dependency.
Claim 3 recites the limitation "the n-1-th patrol point" in line 6.  There is insufficient antecedent basis for this limitation in the claim. As it is written, there is no prior mention to an “n-1-th patrol point.” This renders the claim indefinite, as it is not clear to which “n-1-th point” the claim is referring.
Claim 4 recites the limitation "the n-1-th point" in line 7.  There is insufficient antecedent basis for this limitation in the claim. As it is written, there is no prior mention to an “n-1-th point.” This renders the claim indefinite, as it is not clear to which “n-1-th point” the claim is referring.
Claim 6 recites the limitation "the n-th patrol point" in line 12.  There is insufficient antecedent basis for this limitation in the claim. As it is written, there is no prior mention to an “n-th point.” This renders the claim indefinite, as it is not clear to which “n-th patrol point” the claim is referring. Likewise, claims 7-9, which depend from claim 6, are also indefinite by virtue of their dependency.
Claim 7 recites the limitation “a free navigation method” in line 1. The term “free navigation method” is not defined by the claim, the specification does not provide a standard for ascertaining the meaning of the term, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. This renders the claim indefinite. Claim 7 also the limitation "the n-1-th point" in line 7.  There is insufficient antecedent basis for this limitation in the claim. As it is written, there is no prior mention to an “n-1-th point.” This renders the claim indefinite, as it is not clear to which “n-1-th point” the claim is referring.
Claim 8 recites the limitation “a local navigation method” in line 1. The term “local navigation method” is not defined by the claim, the specification does not provide a standard for ascertaining the meaning of the term, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. This renders the claim indefinite. Claim 8 also the limitation "the n-1-th point" in line 7.  There is insufficient antecedent basis for this limitation in the claim. As it is written, there is no prior mention to an “n-1-th point.” This renders the claim indefinite, as it is not clear to which “n-1-th point” the claim is referring.
Claim 10 recites the limitation "the n-th patrol point" in line 15.  There is insufficient antecedent basis for this limitation in the claim. As it is written, there is no prior mention to an “n-th point.” This renders the claim indefinite, as it is not clear to which “n-th patrol point” the claim is referring. Likewise, claims 11-14, which depend from claim 10, are also indefinite by virtue of their dependency.
Claim 11 recites the limitation “wherein the navigation methods comprise a free navigation method and a local navigation method.” The terms “free navigation method” and “local navigation method” are not defined by the claim, the specification does not provide a standard for ascertaining the meaning of either term, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. This renders the claim indefinite. Likewise, claims 12 and 13, which depend from claim 11, are also indefinite by virtue of their dependency.
Claim 12 recites the limitation "the n-1-th point" in line 6.  There is insufficient antecedent basis for this limitation in the claim. As it is written, there is no prior mention to an “n-1-th point.” This renders the claim indefinite, as it is not clear to which “n-1-th point” the claim is referring.
Claim 13 recites the limitation "the n-1-th point" in line 8.  There is insufficient antecedent basis for this limitation in the claim. As it is written, there is no prior mention to an “n-1-th point.” This renders the claim indefinite, as it is not clear to which “n-1-th point” the claim is referring.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 8-11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ciu et al. US 20200159246 A1 (“Ciu”) and Brown et al. US 20200394753 A1 (“Brown”).

	Regarding Claim 1. Ciu teaches a computer-implemented patrol method using a robot having a localization equipment, comprising executing on a processor of the robot steps of:
	obtaining a program and reading a patrol sequence, a coordinate, and a navigation method of each patrol point from the program, wherein the patrol configuration file comprises at least two navigation methods (Ciu teaches a method and system for mapping localization, navigation, and control of a mobile robot. In some embodiments, the position measurement device is a device which performs localization based on measured wireless signals, for example, the position measurement device is a Bluetooth (or Wi-Fi) localization device [paragraph 67]. A first processing device, connected with the image acquisition device, and configured to run at least one program so as to perform a navigation method [paragraph 6] according to either FIG. 5 or 6, where FIG. 5 shows one navigation method that does not require localization information, and FIG. 6 shows a separate navigation method that does require localization information);
	obtaining a preset electronic map and obtaining a starting coordinate of the robot in the electronic map through the localization equipment (Ciu shows in FIGS. 5 and 6 that acquiring a map built through the method of mapping is a step in both methods of navigation. FIG. 2 shows how the method for mapping is performed by a processing device of the mobile robot [paragraph 45]. The mobile robot can, in practical applications, determine its current position according to position information provided by a sensor and localize its current position (a starting coordinate) based on images captured by an image acquisition device [paragraph 41], which acts as localization equipment); and
	controlling the robot to move from the starting coordinate to the coordinate of each patrol point according to the patrol sequence by navigating the robot using the navigation method corresponding to the n-th patrol point in the patrol configuration file during moving the robot to the coordinate of the n-th patrol point, wherein 1 is less than or equal to n which is less than or equal to N, and N is an amount of the patrol point in the program(FIG. 6 shows a flow diagram of a robot planning a navigation robot along which the robot moves from the localization position (starting coordinate) and generates a navigation route from the current position to the destination position, where the destination position is the where an entity object is located on the map [paragraph 154]. The navigation route of a cleaning robot, for example, would correspond to a cleaning mode planned according to positions of actual objects in a preset cleaning region [paragraph 148], which means the route can have a number of points for the robot to move to during the patrol mode).	
	Navigation data includes patrol points, patrol point coordinates, and patrol point sequence (Ciu teaches a method and system for mapping localization, navigation, and control of a mobile robot. In some embodiments, the position measurement device is a device which performs localization based on measured wireless signals, for example, the position measurement device is a Bluetooth (or Wi-Fi) localization device [paragraph 67]. A first processing device, connected with the image acquisition device, and configured to run at least one program so as to perform a navigation method [paragraph 6] according to either FIG. 5 or 6, where FIG. 5 shows one navigation method that does not require localization information, and FIG. 6 shows a separate navigation method that does require localization information);
	Ciu does not teach:
	The navigation data is read from a configuration file.
	However, Brown teaches:
	The navigation data is read from a configuration file (Brown teaches a computer system for simplifying a digital map for display, comprising one or more memories configured to execute: receiving a digital map for a geographical region, retrieving configuration data stored in the one or more memories, with the configuration data being related to visibility to humans for simplifying the map, identifying one or more features from each of the plurality of raw map tiles [Claim 1]. In an embodiment, configuration may be a database, a configuration file, or any other data file that stores configuration such as settings, preferences, parameters, thresholds, or protocols [paragraph 52]. The map data is displayed through a client computing device coupled via a network connection to a server computer which is coupled to a data storage system [paragraph 45, FIG. 1], and the client computing device can be a portable navigation device, or a navigation system installed in a car [paragraph 46]. Brown further discloses that in at least one embodiment, electronic map data read from the configuration file can be digital map data provided to client map applications [paragraph 51]. In another embodiment, electronic map data includes geometry data representing roads, buildings, water, parks, etc. [paragraph 65], which clearly reads on the concept of navigation data read from a configuration file).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Ciu with the navigation data is read from a configuration file as taught by Brown so as to store the patrol and navigation information in a single convenient file that can be moved easily to a new robot or computer system if needed.
	Regarding Claim 2. Ciu in combination with Brown teaches the method of claim 1.
	Ciu also teaches:
	wherein the navigation methods comprise a free navigation method and a local navigation method (Ciu teaches at least two navigation methods: one without determining current localization information by using a localization method [FIG. 5], and one that requires determining current localization information by using a localization method [FIG. 6]. The method of FIG. 5 can be viewed as the free navigation method, where the robot acquires images when it moves to a new position and determines position information of entity objects corresponding to the common target region of space where the mobile robot moves based on angle information of the common target region on the moving plane, the first position and the second position, and the determined position information of each entity object is marked on a preset map [paragraph 86].The navigation route is planned based on this map, so that the mobile robot can control its movement according to the navigation route [paragraph 87]. At the same time, FIG. 6 shows a navigation method based on a localization method [FIG. 6, number S520]).
	Regarding Claim 4. Ciu in combination with Brown teaches the method of claim 2.
	as applied to claim 1:
	each patrol point from the patrol configuration file;
	Ciu also teaches:
	wherein if the navigation method corresponding to the n-th patrol point in the patrol configuration file is the local navigation method (the local navigation method is the one taught by Ciu in FIG. 6, wherein the acquisition device captures entity objects within a field of view of the image acquisition device at a position where the mobile robot is located to obtain projected images, the projected images are on a plane which is parallel with a moving plane of the mobile robot [paragraph 97]. These objects then form points on a navigation route. The navigation route of a cleaning robot, for example, would correspond to a cleaning mode planned according to positions of actual objects in a preset cleaning region [paragraph 148], which means the route can have a number of points for the robot to move to during the patrol mode), the step of navigating the robot using the navigation method corresponding to the n-th patrol point in the patrol configuration file comprises:
	reading a patrol direction of each patrol point (Ciu teaches that, in the case that pose of a mobile robot is changed when it moves between a first position and a second position, the obtained first position and second position each contains the displacement information and pose information [paragraph 75]. Wherein according to pose information of the first position and the second position, relative pose change information is obtained. Wherein, the relative pose change information contains the rotated angle of the mobile robot between the second position and the first position on a moving plane. This means that the robot of Ciu reads information at each point that includes angle (direction) information);
	calculating a movement direction of the robot according to the coordinate of the n-1-th patrol point and the coordinate of the n-th patrol point (Ciu teaches that the processing device monitors relative displacement and relative angle of the robot when it moves from one position to another by a position measurement device [paragraph 121]. After using a position measurement device (such as a GPS) to determine the relative distance between a first position and a second position [paragraph 123], a first angle information of the identified entity object relative to the mobile robot at the first position and a second angle information of the identified entity object relative to the mobile robot at the second position, [FIG. 7, number S730] is performed [paragraph 125]. Ciu further teaches that in some embodiments, planning a navigation route along which the mobile robot moves from the current position to the destination position at which entity object is located on the map [paragraph 154], so the positions that the robot moves to when the processing device monitors displacement and angle are the patrol points);
	calculating a first rotational angle based on the patrol direction of the n-1-th patrol point and the movement direction, and controlling the robot to rotate according to the first rotational angle such that an orientation of the robot is consistent with the movement direction (Ciu teaches that, after determining localization information of the mobile robot in the moving plane based on a first angle information of the entity object relative to the mobile robot at the first position, a second angle information of the entity object relative to the mobile robot at the second position, the first position and the second position, wherein the entity object is a same entity object which is identified from the first projected image and the second projected image, so as to plan a navigation route based on the localization information [FIG. 7, number S730, paragraph 126]. The robot can then, in some embodiments, be controlled to move from the corresponding current position to a corresponding destination position along a route marked on the map, and when the mobile robot needs to make a turn during the process of autonomous movement according to the route, the mobile robot is controlled to rotate, and then move along the route in its newly adjusted pose [paragraph 160]);
	 Ciu does not expressly teach that the robot determines angle information whenever the robot needs to make a turn, but it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Ciu to have the robot apply the calculation from paragraph 126 with the movement pattern of paragraph 160 so that the robot can calculate and adjust its angle at each patrol point.
	controlling the robot to move from the coordinate of the n-1-th patrol point to the coordinate of the n-th patrol point according to the movement direction (Ciu teaches that the control method of the mobile robot will build a map based on either FIG. 5 or 6, and entity object information is marked on the built map, so as to generate a map marked with entity object information, meanwhile, during movement and control of the mobile robot, destination position contained in user instruction is identified based on entity object information marked on a map, so as to generate a navigation route, and then control the mobile robot to move to the destination position along the navigation route [paragraph 162], where the route to the destination position is generated from the current position [paragraph 154]); and
	calculating a second rotational angle according to the movement direction and the patrol direction of the n-th patrol point, and controlling the robot to rotate according to the second rotational angle such that an orientation of the robot is consistent with the patrol direction of the n-th patrol point (Ciu teaches that, after determining localization information of the mobile robot in the moving plane based on a first angle information of the entity object relative to the mobile robot at the first position, a second angle information of the entity object relative to the mobile robot at the second position, the first position and the second position, wherein the entity object is a same entity object which is identified from the first projected image and the second projected image, so as to plan a navigation route based on the localization information [FIG. 7, number S730, paragraph 126]. The robot can then, in some embodiments, be controlled to move from the corresponding current position to a corresponding destination position along a route marked on the map, and when the mobile robot needs to make a turn during the process of autonomous movement according to the route, the mobile robot is controlled to rotate, and then move along the route in its newly adjusted pose [paragraph 160]); 
	Ciu does not expressly teach that the robot determines angle information whenever the robot needs to make a turn, but it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Ciu to have the robot apply the calculation from paragraph 126 with the movement pattern of paragraph 160 so that the robot can calculate and adjust its angle at each patrol point.)
	Regarding Claim 5. Ciu in combination with Brown teaches the method of claim 1.
	Ciu also teaches:
	wherein after the step of controlling the robot to move from the starting coordinate to the coordinate of each patrol point according to the patrol sequence Further comprises: reading patrol operation information of each patrol point, and controlling the robot to perform a patrol operation corresponding to the patrol operation information at each patrol point (Ciu teaches that the mobile robot could be a security robot, which checks each object marked on the map, where a navigation route is planned passing by each actual object [paragraph 148]. These navigation programs are performed by a processing device connected with an image acquisition device shown in FIG. 10 [FIG. 10, number 1020, paragraph 170]. A second processing device is configured to run at least one program so as to control the movement device of the robot to perform the control method based on a navigation route provided by the first processing device [paragraph 177]).
	Regarding Claim 6. Ciu teaches a patrol apparatus for a robot having a localization equipment, comprising: 
	a program obtaining module configured to obtain a preset patrol configuration file and read a patrol sequence, a coordinate, and a navigation method of each patrol point, wherein the program comprises at least two navigation methods (Ciu teaches a method and system for mapping localization, navigation, and control of a mobile robot. In some embodiments, the position measurement device is a device which performs localization based on measured wireless signals, for example, the position measurement device is a Bluetooth (or Wi-Fi) localization device [paragraph 67]. A first processing device, connected with the image acquisition device, and configured to run at least one program so as to perform a navigation method [paragraph 6] according to either FIG. 5 or 6, where FIG. 5 shows one navigation method that does not require localization information, and FIG. 6 shows a separate navigation method that does require localization information);
	a coordinate determining module configured to obtain a preset electronic map and obtain a starting coordinate of the robot in the electronic map through the localization equipment (Ciu shows in FIGS. 5 and 6 that acquiring a map built through the method of mapping is a step in both methods of navigation. FIG. 2 shows how the method for mapping is performed by a processing device of the mobile robot [paragraph 45], which acts as a coordinate determining module. The mobile robot can, in practical applications, determine its current position according to position information provided by a sensor and localize its current position (a starting coordinate) based on images captured by an image acquisition device [paragraph 41], which acts as localization equipment); and
	a motion patrol module configured to control the robot to move from the starting coordinate to the coordinate of each patrol point according to the patrol sequence by navigating the robot using the navigation method corresponding to the n-th patrol point in the patrol information during moving the robot to the coordinate of the n-th patrol point, wherein 1<n<N, and N is an amount of the patrol point in the program (FIG. 6 shows a flow diagram of a robot planning a navigation robot along which the robot moves from the localization position (starting coordinate) and generates a navigation route from the current position to the destination position, where the destination position is the where an entity object is located on the map [paragraph 154]. The navigation route of a cleaning robot, for example, would correspond to a cleaning mode planned according to positions of actual objects in a preset cleaning region [paragraph 148], which means the route can have a number of points for the robot to move to during the patrol mode ).
	Navigation data includes patrol points, patrol point coordinates, and patrol point sequence (Ciu teaches a method and system for mapping localization, navigation, and control of a mobile robot. In some embodiments, the position measurement device is a device which performs localization based on measured wireless signals, for example, the position measurement device is a Bluetooth (or Wi-Fi) localization device [paragraph 67]. A first processing device, connected with the image acquisition device, and configured to run at least one program so as to perform a navigation method [paragraph 6] according to either FIG. 5 or 6, where FIG. 5 shows one navigation method that does not require localization information, and FIG. 6 shows a separate navigation method that does require localization information);
	Ciu does not teach:
	The navigation data is read from a configuration file; and a configuration file obtaining module.
	However, Brown teaches:
	The navigation data is read from a configuration file; and a configuration file obtaining module.
 (Brown teaches a computer system for simplifying a digital map for display, comprising one or more memories configured to execute: receiving a digital map for a geographical region, retrieving configuration data stored in the one or more memories, with the configuration data being related to visibility to humans for simplifying the map, identifying one or more features from each of the plurality of raw map tiles [Claim 1]. In an embodiment, configuration may be a database, a configuration file, or any other data file that stores configuration such as settings, preferences, parameters, thresholds, or protocols [paragraph 52]. The map data is displayed through a client computing device coupled via a network connection to a server computer which is coupled to a data storage system [paragraph 45, FIG. 1], and the client computing device can be a portable navigation device, or a navigation system installed in a car [paragraph 46]. Brown further discloses that in at least one embodiment, electronic map data read from the configuration file can be digital map data provided to client map applications [paragraph 51]. In another embodiment, electronic map data includes geometry data representing roads, buildings, water, parks, etc. [paragraph 65], which clearly reads on the concept of navigation data read from a configuration file).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Ciu with the navigation data is read from a configuration file; and a configuration file obtaining module as taught by Brown so as to store the patrol and navigation information in a single convenient file that can be moved easily to a new robot or computer system if needed.	
	Regarding Claim 8. Ciu in combination with Brown teaches the apparatus of claim 6.
	as applied to claim 1:
	each patrol point from the patrol configuration file;
	Ciu also teaches:
	wherein the navigation methods comprise a local navigation method, if the navigation method corresponding to the n-th patrol point in the patrol configuration file is the local navigation method, the motion patrol module comprises: 
	a patrol direction reading unit configured to read a patrol direction of each patrol point (The local navigation method of Ciu is the method shown FIG. 6, wherein the acquisition device captures entity objects within a field of view of the image acquisition device at a position where the mobile robot is located to obtain projected images, the projected images are on a plane which is parallel with a moving plane of the mobile robot [paragraph 97]. These objects then form points on a navigation route. The navigation route of a cleaning robot, for example, would correspond to a cleaning mode planned according to positions of actual objects in a preset cleaning region [paragraph 148], which means the route can have a number of points for the robot to move to during the patrol modeCiu teaches that, in the case that pose of a mobile robot is changed when it moves between a first position and a second position, the obtained first position and second position each contains the displacement information and pose information [paragraph 75]. Wherein according to pose information of the first position and the second position, relative pose change information is obtained. Wherein, the relative pose change information contains the rotated angle of the mobile robot between the second position and the first position on a moving plane. This means that the robot of Ciu reads information at each point that includes angle (direction) information);
	a movement direction calculating unit configured to calculate a movement direction of the robot according to the coordinate of the n-1th patrol point and the coordinate of the n-th patrol point (Ciu teaches that the processing device monitors relative displacement and relative angle of the robot when it moves from one position to another by a position measurement device [paragraph 121]. After using a position measurement device (such as a GPS) to determine the relative distance between a first position and a second position [paragraph 123], a first angle information of the identified entity object relative to the mobile robot at the first position and a second angle information of the identified entity object relative to the mobile robot at the second position, [FIG. 7, number S730] is performed [paragraph 125]. Ciu further teaches that in some embodiments, planning a navigation route along which the mobile robot moves from the current position to the destination position at which entity object is located on the map [paragraph 154], so the positions that the robot moves to when the processing device monitors displacement and angle are the patrol points);
	a first rotation unit configured to calculating a first rotational angle based on the patrol direction of the n-1th patrol point and the movement direction, and controlling the robot to rotate according to the first rotational angle such that an orientation of the robot coincides with the movement direction (After determining localization information of the mobile robot in the moving plane based on a first angle information of the entity object relative to the mobile robot at the first position, a second angle information of the entity object relative to the mobile robot at the second position, the first position and the second position, wherein the entity object is a same entity object which is identified from the first projected image and the second projected image, so as to plan a navigation route based on the localization information [FIG. 7, number S730, paragraph 126]. The robot can then, in some embodiments, be controlled to move from the corresponding current position to a corresponding destination position along a route marked on the map, and when the mobile robot needs to make a turn during the process of autonomous movement according to the route, the mobile robot is controlled to rotate, and then move along the route in its newly adjusted pose [paragraph 160]; 
	Ciu does not expressly teach that the robot determines angle information whenever the robot needs to make a turn, but it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Ciu to have the robot apply the calculation from paragraph 126 with the movement pattern of paragraph 160 so that the robot can calculate and adjust its angle at each patrol point.
	a movement control unit configured to control the robot to move from the coordinate of the n-1th patrol point to the coordinate of the n-th patrol point according to the movement direction (Ciu teaches that the control method of the mobile robot will build a map based on either FIG. 5 or 6, and entity object information is marked on the built map, so as to generate a map marked with entity object information, meanwhile, during movement and control of the mobile robot, destination position contained in user instruction is identified based on entity object information marked on a map, so as to generate a navigation route, and then control the mobile robot to move to the destination position along the navigation route [paragraph 162], where the route to the destination position is generated from the current position [paragraph 154]); and
	a second rotation unit configured to calculate a second rotational angle according to the movement direction and the patrol direction of the n-th patrol point, and controlling the robot to rotate according to the second rotational angle such that an orientation of the robot coincides with the patrol direction of the n-th patrol point (After determining localization information of the mobile robot in the moving plane based on a first angle information of the entity object relative to the mobile robot at the first position, a second angle information of the entity object relative to the mobile robot at the second position, the first position and the second position, wherein the entity object is a same entity object which is identified from the first projected image and the second projected image, so as to plan a navigation route based on the localization information [FIG. 7, number S730, paragraph 126]. The robot can then, in some embodiments, be controlled to move from the corresponding current position to a corresponding destination position along a route marked on the map, and when the mobile robot needs to make a turn during the process of autonomous movement according to the route, the mobile robot is controlled to rotate, and then move along the route in its newly adjusted pose [paragraph 160]); 
	Ciu does not expressly teach that the robot determines angle information whenever the robot needs to make a turn, but it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Ciu to have the robot apply the calculation from paragraph 126 with the movement pattern of paragraph 160 so that the robot can calculate and adjust its angle at each patrol point.
	Regarding Claim 9. Ciu in combination with Brown teaches the apparatus of claim 6.
	Ciu also teaches:
	wherein after the step of controlling the robot to move from the starting coordinate to the coordinate of each patrol point according to the patrol sequence further comprises: 
	a patrol operation module configured to read patrol operation information of each patrol point, and control the robot to perform a patrol operation corresponding to the patrol operation information at each patrol point (Ciu teaches that the mobile robot could be a security robot, which checks each object marked on the map, where a navigation route is planned passing by each actual object [paragraph 148]. These navigation programs are performed by a processing device connected with an image acquisition device shown in FIG. 10 [FIG. 10, number 1020, paragraph 170]. A second processing device is configured to run at least one program so as to control the movement device of the robot to perform the control method based on a navigation route provided by the first processing device [paragraph 177]).
	Regarding Claim 10. Ciu teaches a robot, comprising: 
	a localization equipment (Ciu teaches a method and system for mapping localization, navigation, and control of a mobile robot. In some embodiments, the position measurement device is a device which performs localization based on measured wireless signals, for example, the position measurement device is a bluetooth (or WiFi) localization device [paragraph 67]);
	a memory (Ciu teaches that in at least one embodiment, a computer-readable storage medium is also disclosed. The computer-readable storage medium stores at least one program. And the at least one program performs the method for mapping, the navigation method or the control method when it is invoked);
	a processor (Ciu teaches a first processing device, connected with the image acquisition device, and configured to run at least one program so as to perform a navigation method is also included [paragraph 6]. Ciu also teaches the same processing device [FIG. 9, number 920], which is used to run at least one program to perform the method for mapping [paragraph 166]);
	and one or more computer programs stored in the memory and executable on the processor, wherein the one or more computer programs comprise: instructions for obtaining a preset patrol program and reading a patrol sequence, a coordinate, and a navigation method of each patrol point from the patrol program comprises at least two navigation methods (Ciu teaches a method and system for mapping localization, navigation, and control of a mobile robot. In some embodiments, the position measurement device is a device which performs localization based on measured wireless signals, for example, the position measurement device is a bluetooth (or WiFi) localization device [paragraph 67]. Ciu also teaches that the present application for a mobile robot configured to run at least one program so as to perform a navigation method [paragraph 6] according to either FIG. 5 or 6, where FIG. 5 shows one navigation method that does not require  localization information, and FIG. 6 shows a separate navigation method that does require localization information. Ciu also teaches that these are programs that can be run on the processor described above [paragraphs 6, 166, FIG. 9, number 920]);
	instructions for obtaining a preset electronic map and obtaining a starting coordinate of the robot in the electronic map through the localization equipment (Ciu shows in FIGS. 5 and 6 that acquiring a map built through the method of mapping is a step in both methods of navigation. FIG. 2 shows how the method for mapping is performed by a processing device of the mobile robot [paragraph 45], which can be the same processing device that is following the one or more programs mentioned above. The mobile robot can, in practical applications, determine its current position according to position information provided by a sensor and localize its current position (a starting coordinate) based on images captured by an image acquisition device [paragraph 41], which acts as localization equipment);
	and instructions for controlling the robot to move from the starting coordinate to the coordinate of each patrol point according to the patrol sequence by navigating the robot using the navigation method corresponding to the n-th patrol point in the patrol configuration file during moving the robot to the coordinate of the n-th patrol point, wherein 1 is less than or equal to n, n is less than or equal to N, and N is an amount of the patrol point (FIG. 6 shows a flow diagram of a robot planning a navigation robot along which the robot moves from the localization position (starting coordinate) and generates a navigation route from the current position to the destination position, where the destination position is the where an entity object is located on the map [paragraph 154]. The navigation route of a cleaning robot, for example, would correspond to a cleaning mode planned according to positions of actual objects in a preset cleaning region [paragraph 148], which means the route can have a number of points for the robot to move to during the patrol mode.).
	Navigation data includes patrol points, patrol point coordinates, and patrol point sequence (Ciu teaches a method and system for mapping localization, navigation, and control of a mobile robot. In some embodiments, the position measurement device is a device which performs localization based on measured wireless signals, for example, the position measurement device is a Bluetooth (or Wi-Fi) localization device [paragraph 67]. A first processing device, connected with the image acquisition device, and configured to run at least one program so as to perform a navigation method [paragraph 6] according to either FIG. 5 or 6, where FIG. 5 shows one navigation method that does not require localization information, and FIG. 6 shows a separate navigation method that does require localization information);
	Ciu does not teach:
	The navigation data is read from a configuration file.
	However, Brown teaches:
	The navigation data is read from a configuration file (Brown teaches a computer system for simplifying a digital map for display, comprising one or more memories configured to execute: receiving a digital map for a geographical region, retrieving configuration data stored in the one or more memories, with the configuration data being related to visibility to humans for simplifying the map, identifying one or more features from each of the plurality of raw map tiles [Claim 1]. In an embodiment, configuration may be a database, a configuration file, or any other data file that stores configuration such as settings, preferences, parameters, thresholds, or protocols [paragraph 52]. The map data is displayed through a client computing device coupled via a network connection to a server computer which is coupled to a data storage system [paragraph 45, FIG. 1], and the client computing device can be a portable navigation device, or a navigation system installed in a car [paragraph 46]. Brown further discloses that in at least one embodiment, electronic map data read from the configuration file can be digital map data provided to client map applications [paragraph 51]. In another embodiment, electronic map data includes geometry data representing roads, buildings, water, parks, etc. [paragraph 65], which clearly reads on the concept of navigation data read from a configuration file).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Ciu with the navigation data is read from a configuration file as taught by Brown so as to store the patrol and navigation information in a single convenient file that can be moved easily to a new robot or computer system if needed.
	Regarding Claim 11. Ciu in combination with Brown teaches the robot of claim 10.
	Ciu also teaches:
	wherein the navigation methods comprise a free navigation method and a local navigation method (Ciu teaches at least two navigation methods: one without determining current localization information by using a localization method [FIG. 5], and one that requires determining current localization information by using a localization method [FIG. 6]. The method of FIG. 5 can be viewed as the free navigation method, where the robot acquires images when it moves to a new position and determines position information of entity objects corresponding to the common target region of space where the mobile robot moves based on angle information of the common target region on the moving plane, the first position and the second position, and the determined position information of each entity object is marked on a preset map [paragraph 86].The navigation route is planned based on this map, so that the mobile robot can control its movement according to the navigation route [paragraph 87]. At the same time, FIG. 6 shows a navigation method based on a localization method [FIG. 6, number S520]).
	Regarding Claim 13. Ciu in combination with Brown teaches the robot of claim 10.
	as applied to claim 1:
	each patrol point from the patrol configuration file;
	Ciu also teaches:
	wherein if the navigation method corresponding to the n-th patrol point in the patrol configuration file is the local navigation method (the local navigation method is the one taught by Ciu in FIG. 6, wherein the acquisition device captures entity objects within a field of view of the image acquisition device at a position where the mobile robot is located to obtain projected images, the projected images are on a plane which is parallel with a moving plane of the mobile robot [paragraph 97]. These objects then form points on a navigation route. The navigation route of a cleaning robot, for example, would correspond to a cleaning mode planned according to positions of actual objects in a preset cleaning region [paragraph 148], which means the route can have a number of points for the robot to move to during the patrol mode), the instructions for navigating the robot using the navigation method corresponding to the n-th patrol point in the patrol configuration file comprise:
	instructions for calculating a movement direction of the robot according to the coordinate of the n-1th patrol point and the coordinate of the n-th patrol point (Ciu teaches that, in the case that pose of a mobile robot is changed when it moves between a first position and a second position, the obtained first position and second position each contains the displacement information and pose information [paragraph 75]. Wherein according to pose information of the first position and the second position, relative pose change information is obtained. Wherein, the relative pose change information contains the rotated angle of the mobile robot between the second position and the first position on a moving plane. This means that the robot of Ciu reads information at each point that includes angle (direction) information);
	instructions for calculating a first rotational angle based on the patrol direction of the n-1th patrol point and the movement direction, and controlling the robot to rotate according to the first rotation angle such that an orientation of the robot is consistent with the movement direction (After determining localization information of the mobile robot in the moving plane based on a first angle information of the entity object relative to the mobile robot at the first position, a second angle information of the entity object relative to the mobile robot at the second position, the first position and the second position, wherein the entity object is a same entity object which is identified from the first projected image and the second projected image, so as to plan a navigation route based on the localization information [FIG. 7, number S730, paragraph 126]. The robot can then, in some embodiments, be controlled to move from the corresponding current position to a corresponding destination position along a route marked on the map, and when the mobile robot needs to make a turn during the process of autonomous movement according to the route, the mobile robot is controlled to rotate, and then move along the route in its newly adjusted pose [paragraph 160]); 
	Ciu does not expressly teach that the robot determines angle information whenever the robot needs to make a turn, but it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Ciu to have the robot apply the calculation from paragraph 126 with the movement pattern of paragraph 160 so that the robot can calculate and adjust its angle at each patrol point.	instructions for controlling the robot to move from the coordinate of the n-1-th patrol point to the coordinate of the n-th patrol point according to the movement direction (Ciu teaches that the control method of the mobile robot will build a map based on either FIG. 5 or 6, and entity object information is marked on the built map, so as to generate a map marked with entity object information, meanwhile, during movement and control of the mobile robot, destination position contained in user instruction is identified based on entity object information marked on a map, so as to generate a navigation route, and then control the mobile robot to move to the destination position along the navigation route [paragraph 162], where the route to the destination position is generated from the current position [paragraph 154]); and
	instructions for calculating a second rotational angle according to the movement direction and the patrol direction of the n-th patrol point, and controlling the robot to rotate according to the second rotational angle such that an orientation of the robot is consistent with the patrol direction of the n-th patrol point (After determining localization information of the mobile robot in the moving plane based on a first angle information of the entity object relative to the mobile robot at the first position, a second angle information of the entity object relative to the mobile robot at the second position, the first position and the second position, wherein the entity object is a same entity object which is identified from the first projected image and the second projected image, so as to plan a navigation route based on the localization information [FIG. 7, number S730, paragraph 126]. The robot can then, in some embodiments, be controlled to move from the corresponding current position to a corresponding destination position along a route marked on the map, and when the mobile robot needs to make a turn during the process of autonomous movement according to the route, the mobile robot is controlled to rotate, and then move along the route in its newly adjusted pose [paragraph 160]); 
	Ciu does not expressly teach that the robot determines angle information whenever the robot needs to make a turn, but it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Ciu to have the robot apply the calculation from paragraph 126 with the movement pattern of paragraph 160 so that the robot can calculate and adjust its angle at each patrol point.	
	Regarding Claim 14. Ciu in combination with Brown teaches the robot of claim 10.
	Ciu also teaches:
	wherein the one or more computer programs further comprise: 
	instructions of reading patrol operation information of each patrol point, and controlling the robot to perform a patrol operation corresponding to the patrol operation information at each patrol point (Ciu teaches that the mobile robot could be a security robot, which checks each object marked on the map, where a navigation route is planned passing by each actual object [paragraph 148]. These navigation programs are performed by a processing device connected with an image acquisition device shown in FIG. 10 [FIG. 10, number 1020, paragraph 170]. A second processing device is configured to run at least one program so as to control the movement device of the robot to perform the control method based on a navigation route provided by the first processing device [paragraph 177]).

Claims 3, 7, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ciu et al. US 20200159246 A1 (“Ciu”) in view of Brown et al. US 20200394753 A1 (“Brown”) and in further view of Zhang et al. US 10983522 B2 (“Zhang”).
	Regarding Claim 3. Ciu in combination with Brown teaches the method of claim 2. 
	Ciu also teaches:
	wherein if the navigation method corresponding to the n-th patrol point in the patrol configuration file is the free navigation method, the step of navigating the robot using the navigation method corresponding to the n-th patrol point in the patrol configuration file comprises:
	performing a global path planning to obtain an optimal global path from the coordinate of the n-1-th patrol point to the coordinate of the n-th patrol point (As described in the section regarding claim 2, Ciu teaches a navigation method based on position information of objects in a region. This method allows a robot, such as a cleaning robot, to navigate a route corresponding to the cleaning mode planned according to positions of actual objects in a preset cleaning region [paragraph 88]. As a manner of error correction, a numerical optimization manner can be used to perform iteration processing on each obtained projection, so that estimated projection position information after iteration processing is obtained, and the estimated projection position information is marked on a preset map [paragraph 83]. Once the entity object information with a minimum error in projection position information is marked on the map, a navigation route is planned based on the map [FIG. 5, number S520, paragraph 87]);
	Ciu does not teach:
	controlling the robot to move according to the optimal global path, and performing an obstacle avoidance processing and a partial path planning during the movement to avoid obstacles on the optimal global path.
	However, Zhang teaches:
	controlling the robot to move according to the optimal global path, and performing an obstacle avoidance processing and a partial path planning during the movement to avoid obstacles on the optimal global path (Zhang teaches a decision module/planning module for an autonomous vehicle that may include a navigation system or functionalities of a navigation system to determine a driving path for the autonomous vehicle. For example, the navigation system may determine a series of speeds and directional headings to effect movement of the autonomous vehicle along a path that substantially avoids perceived obstacles [Column 7, lines 17-32]. The navigation system can incorporate data from a GPS system and one or more maps so as to determine the driving path for the vehicle, which reads on performing obstacle avoidance according to the optimal global path. While the autonomous vehicle is moving along the route, a perception and planning system may also obtain real-time traffic information from a traffic information system or server (TIS) [Column 4, lines 36-49]. Based on the real-time traffic information, MPOI information, and location information, as well as real-time local environment data detected or sensed by sensor system (which can detect obstacles, objects, or nearby vehicles), the perception and planning system can plan an optimal route to drive the autonomous vehicle to reach the specified destination safely and efficiently).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Ciu with controlling the robot to move according to the optimal global path, and performing an obstacle avoidance processing and a partial path planning during the movement to avoid obstacles on the optimal global path as taught by Zhang to allow the autonomous vehicle or robot to avoid obstacles and adjust path planning as new obstacles appear in its path.
	Regarding Claim 7. Ciu in combination with Brown teaches the apparatus of claim 6.
	Ciu also teaches:
	wherein the navigation methods comprise a free navigation method, if the navigation method corresponding to the n-th patrol point in the patrol configuration file is the free navigation method, the motion patrol module comprises:
	a global path planning unit configured to perform a global path planning to obtain an optimal global path from the coordinate of the n-1th patrol point to the coordinate of the n-th patrol point (Ciu teaches a navigation method based on position information of objects in a region. This method allows a robot, such as a cleaning robot, to navigate a route corresponding to the cleaning mode planned according to positions of actual objects in a preset cleaning region [paragraph 88]. As a manner of error correction, a numerical optimization manner can be used to perform iteration processing on each obtained projection, so that estimated projection position information after iteration processing is obtained, and the estimated projection position information is marked on a preset map [paragraph 83]. Once the entity object information with a minimum error in projection position information is marked on the map, a navigation route is planned based on the map [FIG. 5, number S520, paragraph 87]);
	Ciu does not teach:
	An obstacle avoidance unit configured to control the robot to move according to the optimal global path, and performing an obstacle avoidance processing and a partial path planning during the movement to avoid obstacles on the optimal global path.
	However, Zhang teaches:
	An obstacle avoidance unit configured to control the robot to move according to the optimal global path, and performing an obstacle avoidance processing and a partial path planning during the movement to avoid obstacles on the optimal global path (Zhang teaches a decision module/planning module for an autonomous vehicle that may include a navigation system or functionalities of a navigation system to determine a driving path for the autonomous vehicle. For example, the navigation system may determine a series of speeds and directional headings to effect movement of the autonomous vehicle along a path that substantially avoids perceived obstacles [Column 7, lines 17-32]. The navigation system can incorporate data from a GPS system and one or more maps so as to determine the driving path for the vehicle, which reads on performing obstacle avoidance according to the optimal global path. While the autonomous vehicle is moving along the route, a perception and planning system may also obtain real-time traffic information from a traffic information system or server (TIS) [Column 4, lines 36-49]. Based on the real-time traffic information, MPOI information, and location information, as well as real-time local environment data detected or sensed by sensor system (which can detect obstacles, objects, or nearby vehicles), the perception and planning system can plan an optimal route to drive the autonomous vehicle to reach the specified destination safely and efficiently).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Ciu with an obstacle avoidance unit configured to control the robot to move according to the optimal global path, and performing an obstacle avoidance processing and a partial path planning during the movement to avoid obstacles on the optimal global path as taught by Zhang to allow the autonomous vehicle or robot to avoid obstacles and adjust path planning as new obstacles appear in its path.
	Regarding Claim 12. Ciu in combination with Brown teaches the robot of claim 11.
	Ciu does not teach:
	wherein if the navigation method corresponding to the n-th patrol point in the patrol configuration file is the free navigation method, the instructions for navigating the robot using the navigation method corresponding to the n-th patrol point in the patrol configuration file comprise:
	instructions for performing a global path planning to obtain an optimal global path from the coordinate of the n-1th patrol point to the coordinate of the n-th patrol point (As described in the section regarding claim 2, Ciu teaches a navigation method based on position information of objects in a region. This method allows a robot, such as a cleaning robot, to navigate a route corresponding to the cleaning mode planned according to positions of actual objects in a preset cleaning region [paragraph 88]. As a manner of error correction, a numerical optimization manner can be used to perform iteration processing on each obtained projection, so that estimated projection position information after iteration processing is obtained, and the estimated projection position information is marked on a preset map [paragraph 83]. Once the entity object information with a minimum error in projection position information is marked on the map, a navigation route is planned based on the map [FIG. 5, number S520, paragraph 87]);
	Ciu does not teach:
	instructions for controlling the robot to move according to the optimal global path, and performing an obstacle avoidance processing and a partial path planning during the movement to avoid obstacles on the optimal global path.
	However, Zhang teaches:
	instructions for controlling the robot to move according to the optimal global path, and performing an obstacle avoidance processing and a partial path planning during the movement to avoid obstacles on the optimal global path (Zhang teaches a decision module/planning module for an autonomous vehicle that may include a navigation system or functionalities of a navigation system to determine a driving path for the autonomous vehicle. For example, the navigation system may determine a series of speeds and directional headings to effect movement of the autonomous vehicle along a path that substantially avoids perceived obstacles [Column 7, lines 17-32]. The navigation system can incorporate data from a GPS system and one or more maps so as to determine the driving path for the vehicle, which reads on performing obstacle avoidance according to the optimal global path. While the autonomous vehicle is moving along the route, a perception and planning system may also obtain real-time traffic information from a traffic information system or server (TIS) [Column 4, lines 36-49]. Based on the real-time traffic information, MPOI information, and location information, as well as real-time local environment data detected or sensed by sensor system (which can detect obstacles, objects, or nearby vehicles), the perception and planning system can plan an optimal route to drive the autonomous vehicle to reach the specified destination safely and efficiently).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Ciu with instructions for controlling the robot to move according to the optimal global path, and performing an obstacle avoidance processing and a partial path planning during the movement to avoid obstacles on the optimal global path as taught by Zhang to allow the autonomous vehicle or robot to avoid obstacles and adjust path planning as new obstacles appear in its path.

Conclusion
The prior art of reference considered relevant to Applicants’ invention, but not used as a basis for a rejection of the claims includes: Sunil Kumar et al. US 20190101399 A1. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The reference is relevant to the concept of a method and system for correcting a pre-generated navigation path for an autonomous robot.
The prior art of reference considered relevant to Applicants’ invention, but not used as a basis for a rejection of the claims includes: Vogel et al. US 20200319640 A1. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The reference is relevant to the concept of a method for navigating a robot so as to orient the robot to follow a patrol path.
The prior art of reference considered relevant to Applicants’ invention, but not used as a basis for a rejection of the claims includes: Bai et al. US 20200206927 A1. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The reference is relevant to the concept of a method for navigating a robot to obtain a map of boundary points.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON G CAIN whose telephone number is (571)272-7009.  The examiner can normally be reached on Monday: 7:30am - 4:30pm EST to Friday 7:30pm - 4:30am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (517) 272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.G.C./Examiner, Art Unit 3664   
/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664